DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Amendment
Applicants’ amendment, filed on 01/19/2022, in response to claims 1-2, 4-5, 7, 9-14  and 22 rejection from the final office action (08/19/2021), by amending claims 1, 4, 7, 9, and 22 and adding new claim 23 is entered and will be addressed below.
Election/Restrictions
Claims 6, 8, 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V, and VII-IX, there being no allowable generic or linking claim. 
Claim Interpretations
The newly added limitation “wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space, and wherein the gas supply passes through a first wall of the chamber case in a position which is spaced from the longitudinal axis of the auxiliary space“ of claim 1 includes top wall, bottom wall, and side walls. The new claim 23 narrow this further. However, claims 1 and 23 are not limited to the gas supply being parallel to the metal film.

	The “a second wall” of claim 7 also includes top wall, bottom wall, and side walls which is different than the first wall.

The following claim limitations are considered intended use:
The “graphene synthesis chamber" and “supplies a gas comprising a carbon gas" of claim 1,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “wherein the halogen lamp is configured to emit a near-infrared wavelength band light, and at least one of a mid-infrared wavelength band light and a visible wavelength band light“ of claim 5 is not clear as there are many different defintions of mid-infrared and near-infrared boundary. It is not clear which defintion is applied in the claim. Furthermore, it does not describe to what level of the light emission in each region (does 1% or 0.1% counts?).

Claim 5 will be examined inclusive any defintion of mid-infrared.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (US 20110195207, from IDS, hereafter ‘207), in view of Holmes (US 20110280794, from IDS, hereafter ‘794).
‘207 teaches some limitations of:

 a first roller 250 for supplying a metallic member 150 in a roll-to-roll manner; a pre-treating unit 400 for processing a surface of the supplied metallic member supplied by the first roller 250; a graphene forming unit 500 for forming and coating graphene on a surface of the pre-treated metallic member; and a second roller 300 for collecting the metallic member coated with the graphene in a roll-to-roll manner after the metallic member passes through the graphene forming unit  ([0069], Figs. 1-5, the claimed “a chamber case; a first roller around which a metal film is wound before graphene is synthesized, and a second roller around which the metal film is wound after graphene is synthesized"); 
a gas nozzle 510 within the graphene forming unit. The reactant containing a carbon source may be composed of only a carbon source or may be composed of a carbon source and a nonreactive gas such as helium or argon ([0077], the claimed “a gas supply which is arranged to supply a gas comprising a carbon gas into an inner space of the chamber case”, note also gas species is an intended use of the apparatus); 
heating source 520 ([0079], the claimed “a main heater to the inner space to heat the metal film”, note the heating source 520 heat the metallic member 150 from both sides).

‘207 does not teach the other limitations of: 
Claim 1: (a main heater) which is arranged to emit a light (to the inner space to heat the metal film);
an auxiliary heater which is arranged to absorb the light emitted by the main heater and emit a radiant heat toward the metal film, the auxiliary heater comprising a first auxiliary heater and a second auxiliary heater, and
wherein the first auxiliary heater and the second auxiliary heater are spaced apart from each other and define an auxiliary space therebetween for synthesizing graphene on the metal film, 
wherein the metal film is placed in the auxiliary space, 
wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and
wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater,
wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space, and 
wherein the gas supply passes through a first wall of the chamber case in a position which is spaced from the longitudinal axis of the auxiliary space.  

wherein the first auxiliary heater is disposed parallel to a first surface of the metal film, 3
and
wherein the second auxiliary heater is disposed parallel to a second surface, opposite the first surface, of the metal film.

‘794 is an analogous art in the field of APPARATUS AND METHOD FOR SUBSTRATE AND GAS HEATING DURING CHEMICAL VAPOR DEPOSITION NANOTUBE SYNTHESIS (title), In Embodiment 23 carbon materials other than nanotubes (including but not limited to graphene) are grown using the various embodiments of the methods and apparatus described herein. Graphene can be grown on nickel or copper substrates for various applications ([0114]), continuously rolled onto films and products 1710 as seen in FIG. 17 ([0044], last sentence, see also Figs. 16A-B). ‘794 teaches that In Embodiment 5, a thermally conductive coating is employed on the inner surface of the flow tube to enhance gas heating and reduction of incoming IR radiation. FIG. 2 shows how the incoming gasses are more efficiently heated by a thermally conductive coating 220 on the inner surface of the tube 230. Thermal energy from resistive coils (not shown) hits the coating 220 causing the coating 220 to heat up much faster than the quartz, which constitutes the tube 230. The coating then transfers this energy to the gasses about 100 times more efficiently than quartz alone ([0083], note the dark carbon coatings/attenuators 220 are spaced apart from the sample), In by IR exposure. FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097]), a dark coating 220 attenuates the incoming IR radiation from the coils ([0084], Fig. 2 shows the locations of the coil are outside the tube 230, see also Figs. 11-12 for coils 1110), FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097], 2nd sentence, as the IR coils are outside the tube 230 and dark carbon coatings/attenuators 220 are inside the tube 230, they are spaced apart), for the purpose of uniformity, density, length, structural perfection and height throughout the production area ([0035], 2nd sentence). Note Figs. 11-12 shows the chamber is rectangular, therefore, there are four attenuators 220. 

At the time the invention was made, it would have replaced the heating source 520 of ‘207 with inserted dark carbon attenuators 220 by IR exposure as shown in Fig. 2 of ‘794, for the purpose of uniformity, density, length, structural perfection and height throughout the production area, as taught by ‘794 ([0035], 2nd sentence). Note it would have been obvious to add space for easy insertion/removal, as a result, the claimed “wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, 

By importing the dark carbon attenuators 220 of ‘794 at both sides of the metallic member 150 of ‘207, The middle horizontal plane where the metallic member 150 travel is the claiemd “wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space”,
Fig. 1 shows the gas nozzle 510 is above the metallic member 150 from the top wall of the chamber 500 (the claimed “wherein the gas supply passes through a first wall of the chamber case in a position which is spaced from the longitudinal axis of the auxiliary space”, see claim interpretation above).


‘207 further teaches the limitations of:
Claim 2: heat treatment is performed at a temperature of, e.g., about 300o C. to about 2000o C. by a temperature controllable heating source 520 while the reactant gas containing the carbon source is supplied into the graphene forming unit, carbon components existing in the carbon source may be bonded to each other and form a hexagonal plate-shaped structure on the surface of the metallic member 150, so that graphene is formed ([0039], the claimed “wherein the roll-to-roll graphene synthesis chamber is configured to provide that a temperature of the auxiliary space is about 1000 °C or higher during graphene synthesis”, note ‘794 also teaches 1200 °C, [0082]).
 outside”, note during use is an intended use),
As the longitudinal axis is the middle horizontal plane where the metallic member 150 travel, the outlet cannot be at this position (the claimed “wherein the gas discharger passes through a second wall of the chamber case in a position which is one or both of: 
spaced from the longitudinal axis of the auxiliary space, and in a plane which lies between the main heater and the auxiliary heater“).

The combination of ‘207 and ‘794 further teaches the limitations of:
Claim 4: Fig. 2 of ‘794 shows the claimed “wherein the gas supply supplies the gas into the auxiliary space during use”.
Claims 11-12: Fig. 1 of ‘207 shows the heating source 520 heat the metallic member 150 from both sides and Fig. 2 also shows IR exposure and the dark carbon coatings/attenuators 220 from both sides (the claimed “wherein the main heater comprises a first main heater and a second main heater” of claim 11 and “wherein the first auxiliary heater is disposed between the first main heater and the metal film, and the second auxiliary heater is disposed between the second main heater and the metal film” of claim 12).
Alternatively claims 1-2, 4, 7, 9, and 11-12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, in view of ‘794 and Onabe et al. (US 5908507, hereafter ‘507).
In case Applicants argue that the gas supply has to be on a side wall and in the flow direction parallel to the metal film in claim 1.

‘507 is an analogous art in the field of Chemical Vapor Deposition Reactor (title). ‘507 teaches that The CVD reactor 11 in this example is comprised of a long reaction chamber 12, a material gas supply device 13 connected to the left side of reaction chamber 12, an exhaust pump 14 connected to the right side of reaction chamber 12, a long heater 15 which is disposed at the bottom of reaction chamber 12, and a base material transfer device 16 consisting of a sending drum and a winding drum. Further, a material gas supply port 17 is formed at the left end of reaction chamber 12. This material gas supply port 17 is connected to the material gas supply device 13 via material gas supply pipe 18. Furthermore, gas exhaust port 19 is formed to the right end of the reaction chamber 12. This gas exhaust port 19 is connected to exhaust pump 14 via gas exhaust pipe 20 (Fig. 25, col. 2, lines 8-23). 

At the time the invention was made, it would have rearranged the gas nozzle 510 of ‘207 to the side wall of the chamber, as taught by ‘507. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. Note this combination also read into the limitation of claim 7.
Claim 10, and alternatively claims 1-2, 4, 7, 9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, in view of ‘794 and Ratliff et al. (US 6300600, from IDS and previously cited, hereafter ‘600).
In case Applicants argue that there is no space inbetween the inserted attenuator 220 and the quartz tube 230 in ‘794.

The combination of ‘207 and ‘794 does not teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘600 is an analogous art in the field of Hot Wall Rapid Thermal Processor (title) manufacture of semiconductor devices (col. 1, line 19). ‘600 teaches that The heating plate 26 receives heat rays radiated from the heating elements 20 and radiates secondary heat rays into the heating chamber 18 (col. 6, lines 48-51, Fig. 5A shows a space between the main heater 20 and the auxiliary heater 26), the heating plate 26 is preferably constructed from materials with a high thermal conductivity such as silicon carbide and graphite covered with silicon carbide (col. 6, lines 43-46), the wafer 28 is preferably positioned so close to the heating plate 26 that heat is conducted to the wafer 28 through the air between the heating plate 26 and the wafer 28. Because the wafer 28 is also receiving the heat rays radiated from the heating plate 26, the close proximity 

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have placed the imported attenuator 220 from ‘794 to close proximity of the substrate/metallic member 150 of ‘207 (as a result, the attenuator would have been in line with the roller as shown in Fig. 1 of ‘207, and optionally moves IR source within the chamber) and to have adopted graphite covered silicon carbide of ‘600 as the attenuator 220 of ‘794, and then combined with ‘207, for the purpose of accelerated temperature ramp up, as taught by ‘600 (col. 17, lines 45-46, for claim 22) and for its suitability as indirect heater with predictable results (for claim 10). The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘507 and/or ‘600), as being applied to claim 1 rejection above, further in view of Shin et al. (US 20110123776, from IDS, hereafter ‘776).
The combination of ‘207 and ‘794 (optionally with ‘507 and/or ‘600) does not teach the limitations of:

wherein the halogen lamp is configured to emit a near-infrared wavelength band light, and at least one of a mid-infrared wavelength band light and a visible wavelength band light.

‘776 is an analogous art in the field of graphene (title) including growing graphene on the copper surface of the copper foil ([0114]). ‘776 teaches a graphitization catalyst film 41 comprising a copper foil (having the dimensions 50 centimeters (cm) by 70 cm) with a first surface coated with pure copper and an opposite second surface having a copper oxide film, was put into a chamber, and was then thermally treated with a halogen lamp heater 50 at about 400o C. for 20 minutes while acetylene gas (i.e., carbon source 51) was supplied into the chamber (Fig. 3A, [0114]), a heat source for the thermal treatment is not limited, and may be an induction heater, a radiant heater, a laser, an infrared ("IR") heater ([0069]). Note it is well-known that lamp is enclosed in glass window.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have adopted halogen lamp, as taught by ‘776, as the IR radiation source of ‘794, and then combined with ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support prima facie case of obviousness. MPEP 2144.07. Note infrared light intrinsically has a wide spectrum.
Alternatively, claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘507), as being applied to claim 1 rejection above, further in view of Niori (US 5280156, hereafter ‘156).
‘794 teaches a dark coating 220 ([0084]) and a graphite block (Fig. 5, [0103]),   but does not explicitly teach a graphite dark coating 220. The combination of ‘207 and ‘794 (optionally with ‘507) does not teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘156 is an analogous art in the field of wafer heating apparatus and with ceramic substrate and dielectric layer having electrostatic chucking means (title, similar to the heat treatment of ‘207, [0079]), in deposition of semiconductor (col. 1, lines 14-15). ‘156 teaches that a wafer heating apparatus of an indirect heating system has been developed which provides an infrared radiation arranged outside of a container wherein a wafer is exposed to the deposition gas, etc., a window on an outside wall of the container for permeating an infrared radiation emitted from the lamp therethrough into the container, and a heating body made of a highly corrosion resistant material, such as graphite, for irradiating a wafer mounted on the upper surface of the heating body by the infrared radiation to heat the wafer (col. 1, lines 24-34).

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have replaced the gold reflective film auxiliary heater of ‘192 with graphite, as taught by ‘156, and then combined with ‘207, for the purpose of highly corrosion resistant, as taught by ‘156 (col. 1, line 31).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘507 and/or ‘600), as being applied to claim 1 rejection above, further in view of Saidaet et al. (US 4763601, hereafter ’601).
The combination of ‘207 and ‘794 (optionally with ‘507 and/or ‘600) does not teach the limitations of:
Claim 13: wherein the first roller and the second roller are disposed in loadlock chambers outside the chamber case.

‘601 is an analogous art in the field of Continuous Composite Coating Apparatus For Coating Strip (title) The adjacent coating zones are separated from each other by a partition wall having a slit which is sized to allow the strip to pass therethrough and guide rollers are provided adjacent to the upper edge of the strip so as to tense the strip such that the path of the strip is slightly convex downwards thereby to keep the strip away from the upper and lower edges of the slit (abstract). ‘601 teaches that a pair of strip supply/take-up devices 1a and 1b each being operative to supply and take-up a 

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the first roller 250 and the second roller 300 from outside the vacuum chamber to insider the vacuum chamber partition from the graphene forming unit 500 of ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘207 further teaches the limitations of:
Claim 14: Rollers 220 may be provided at inlets and/or outlets of the chamber-type pre-treating unit 400 and the chamber-type graphene forming unit 500 ([0081], the claimed “wherein the chamber case comprises an inlet through which the metal film is .
Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘507 and/or ‘600), as being applied to claim 1 rejection above, further in view of Kirushko et . al. (US 20100263590, hereafter ’590).
The combination of ‘207 and ‘794 (optionally with ‘507 and/or ‘600) does not teach the limitations of:
Claim 22: wherein the chamber case includes a metal film inlet and a metal film outlet, 
wherein a first pair of first and second rotating rollers or units provide the metal film inlet, 
wherein a second pair of first and second rotating rollers or units provide the metal film outlet, 
wherein the first auxiliary heater is disposed in line with each first rotating roller or unit of the first pair and the second pair of first and second rotating rollers or units, and
wherein the second auxiliary heater is disposed in line with each second rotating roller or unit of the first pair and the second pair of first and second rotating rollers or units.  
Claim 23: wherein the position of the gas supply through the first wall of the chamber case is in a plane which lies between the main heater and the auxiliary heater.

‘590 is ananalogous art in the field of Vapor Deposition (title). ‘590 teaches that e-beam guns are directed at trays containing crushed ceramic or graphite positioned adjacent to the work piece 201 for indirect heating (Fig. 2, [0012]).

At the time the invention was made, it would have moved the imported attenuator 220 of ‘794 adjacent to the work piece/ metallic member 150 of ‘207, as taught by ‘590,  for its suitability for indirect heating with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, the imported attenuator would have been in line with the inlet and outlet rollers and the gas supply from ‘507 would have been between the main heater and the auxiliary heater. 

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive nor convincing in light of the new ground of rejection above. 
In regarding to 35 USC 112(b) rejection, see the top of page 6, Applicants’ amendment overcomes the previous rejection. However, the amendment also introduces new 112(b) issues on claim 5. 
 In regard to Applicants argument, the examiner notices the claim can be rejected from previous arts by broad claim interpretation. The examiner also includes a new reference ‘507, in combination, that reads on on Applicants’ drawing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120251432 is cited for rollers in vacuum chamber separated by other treatment chambers (Fig. 1, which also shows IR lamp inside the chamber). US 20110262628 is cited rollers 22A, 22B in loadlock chambers and the radiant heaters 24A-B in line with rollers 22C (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEATH T CHEN/Primary Examiner, Art Unit 1716